Case 2:20-cr-20278-GAD-APP ECF No. 35, PageID.186 Filed 12/14/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

     UNITED STATES OF AMERICA,

               Plaintiff,
                                                   Case No. 20-cr-20278
                   v.
                                          UNITED STATES DISTRICT COURT JUDGE
          GREGORY JOHNSON,                        GERSHWIN A. DRAIN

              Defendant.

____________________________/

OPINION AND ORDER GRANTING DEFENSE COUNSEL’S MOTION TO
               WITHDRAW AS COUNSEL [#33]

      Presently before the Court is John M. McManus’ (“Defense Counsel”) Motion

to Withdraw as Counsel for Defendant Gregory Johnson (“Defendant”), which was

filed on November 25, 2020. See ECF No. 33. In his Motion, Defense Counsel

asserts that there has been a material breakdown in the attorney-client relationship

to the extent that he should no longer represent Defendant. Id. at PageID.179. A

hearing on this matter was held on December 14, 2020.

      “Federal courts have an independent interest in ensuring that criminal trials

are conducted within the ethical standards of the profession and that legal

proceedings appear fair to all who observe them.” Wheat v. United States, 486 U.S.

153, 160 (1988). Moreover, the Eastern District of Michigan’s Local Rules provide:

      (a) An attorney, whether retained or appointed, who enters a post-
                                        -1-
Case 2:20-cr-20278-GAD-APP ECF No. 35, PageID.187 Filed 12/14/20 Page 2 of 3




         indictment appearance shall continue to represent the defendant
         until the case is dismissed, the defendant is acquitted, or the direct
         appeal is completed unless the attorney is granted leave to withdraw
         by the District Court or the Court of Appeals if notice of appeal has
         been filed.

      (b) An attorney who has appeared in a criminal case may thereafter
         withdraw only by written motion served upon the defendant
         personally or at the defendant's last-known address and upon all
         other parties. The Court may deny a motion to withdraw if the
         attorney's withdrawal would unduly delay trial of the case, or be
         unfairly prejudicial to any party, or otherwise not be in the interest
         of justice.

E.D. Mich. LR 57.1(a), (b).

      Here, Defense Counsel explains that there has been a material breakdown in

his relationship with Defendant such that the “objects of representation can longer

be met.” ECF No. 33, PageID.179. Based on Defense Counsel’s present Motion

and the hearing on December 14, 2020, the Court finds that it is in the interest of

justice to grant the relief requested. Accordingly, the Court GRANTS Defense

Counsel’s Motion to Withdraw as Counsel [#33].

      The Federal Defender Office is appointed to appoint a CJA panel attorney to

represent Defendant in this matter. The parties, including newly appointed

counsel, shall appear for a Status Conference on January 6, 2021 at 11:00 a.m.

      As the parties discussed at the hearing, Defense Counsel shall return the

discovery in this matter to the Government. Moreover, the Government shall

provide such discovery to Defendant’s newly appointed counsel as soon as possible.


                                         -2-
Case 2:20-cr-20278-GAD-APP ECF No. 35, PageID.188 Filed 12/14/20 Page 3 of 3




     IT IS SO ORDERED.

Dated: December 14, 2020

                                                /s/Gershwin A. Drain
                                                GERSHWIN A. DRAIN
                                                United States District Judge

                       CERTIFICATE OF SERVICE

         Copies of this Order were served upon attorneys of record on
           December 14, 2020, by electronic and/or ordinary mail.
                             /s/ Teresa McGovern
                                 Case Manager




                                     -3-
